DETAILED ACTION
This Action is in response to Applicant’s response filed on 12/28/2021. Claim 2 is cancelled. Claims 1, 3-8 and newly added claim 9 are now pending in the present application. This Action is made FINAL.

Drawing/ Specification Objections 
With Respect to Drawing Objection: The amended drawing filed on 12/28/2021 overcomes the Drawing objection in the previous office action.
With Respect to Specification Objection: The amended specification filed on 12/28/2021 overcomes the Specification objection in the previous office action.
With Respect to a claim to foreign priority: In the previous action, the Examiner acknowledged a claim to foreign priority.  This was in error.  This has now been corrected and reflects that no claim to foreign priority has been made.

Response to Arguments
Applicant's arguments filed on 12/28/2021 have been fully considered but they are not persuasive. 

 Furthermore, Smowdon does not disclose or suggest Applicant's claimed preset similarity threshold. At most, paragraph [52] of Smowdon describes "Step 408 represents receiving the candidate set from the service. In this example, the candidate set corresponds to a ranked list of most likely (registered) users given who are in proximity and based upon the facial recognition thereof. It is possible that the returned candidate set is empty, e.g., no nearby user met a threshold recognition confidence." Thus, Smowdon also does not disclose or suggest Applicant's clarified feature of selecting "the user information including the biometric information received from the first terminal that has a level of similarity which is at or above a preset threshold." in Remark page 12 

Examiner respectfully disagrees. First, The primary Smowton reference discloses a user information (Fig.2 , element 238: profile, identity…) including first biometric information ( Paragraph 24 discloses: “face recognition corresponds to one biometric property that can be machine recognized with adequate accuracy rates using the technology”, first biometric information is read as “facial recognition”) and second biometric information (Paragraph 25 discloses: “provide properties for machine recognition include mechanisms that can capture retinal/iris data at a relatively long range distance, skeletal data using a depth-camera, or one or more microphones configured to capture data suitable for use in voice-based identification.”, the claimed  “second biometric information” can be read as the  “retinal/iris data, skeletal data, voice-based identification” of Smowton) different in type from the first biometric information”. ( It is clear to one of ordinary skill in the art that the “face recognition” and “retinal/iris data, skeletal data and/or voice-based identification”  of Smowton are different types of biometric information.) 

Secondly, The primary Smowton reference discloses  "the user information (Fig.2 , element 238: profile, identity…) including the biometric information (Paragraph 3 discloses “A different to ascertain a person's identity is through the use of biometrics, including face recognition, retinal and/or iris scanning, fingerprint reading, voice identification and so forth.”) received from the first terminal ( Fig,2, element 232 – proximity sensor and Fig.2 also show element 232- proximity sensor  as a first terminal, and element 230-biometric sensor as a second terminal which both detect biometric information such as face recognition and /or retinal/iris data, skeletal data, voice-based identification) that has a level of similarity which is at or above a preset threshold.” (Paragraph 35 discloses: “A proximity sensor 232 collects the proximity data from the proximity device 224 that will be similarly sensed for actual identification (in normal usage, following enrollment).” , it shows that both “ threshold recognition confidence” as cited in paragraph 52 of Smowton, is equivalent to “similarity threshold” in the claim because the evidence as shown in paragraph 35 mentions that a proximity sensor 232 collects the threshold (proximity data) from the proximity device 224 that is similarity sensed for a biometric information (actual identification).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Smowton et al (U.S. 2013/0251216 A1), hereinafter referred to as “Smowton”, in view of OSAKA et al (U.S. 2012/0221863), hereinafter referred to as “Osaka”.

Regarding claim 1, Smowton teaches/discloses an electronic device (a system configured to provide biometric-based identification information for a person as shows in Fig.1) that performs multimodal biometric authentication with predetermine time comprising: 
first and second terminals each of which includes multiple sensors formed to detect biometric information and which are configured to receive different types of pieces of biometric information, respectively (Paragraph 22: line 2-7, Paragraph 23: line 1-5, Paragraph 24: line 1-3, Paragraph 25: line 1-6, Paragraph 27: line 1-16,Paragraph 35: line 1-11 and Fig.1: element 104: proximity device 104,proximity sensors 112,biometric sensors 110 disclose the technology: two terminal input, and each terminal have multiple sensors to take biometric information. The terminal 1 (proximity sensors (112)) detects the device of the users and an RFID tag which is biometric information, the terminal 2 is (biometric sensors (110) also detect biometric information).
a controller (Fig.1, element 108, processing mechanism) that selects one or several pieces of user information from among multiple preregistered pieces of user information ( Paragraph 36 , line 4-14, Fig.2, element  240 ,  profile database is record the user information)  using the biometric information which is 10input from the first terminal unit (Paragraph 50, line 3-12 , Fig.4, step 402 is collecting the IDs of the device of user via proximity sensors); 
each of the preregistered pieces of user information (Paragraph 36, line 4-14, Fig.2, element 240, profile database is recording the user information) is configured to include first biometric information and second biometric information different in type from the first biometric information (Paragraph 36: line 1-11 and Fig.2: element 238,240 disclose profile database (240) is record the biometric information from proximity and biometric sensors. The biometrics information is different.)
selects the user information (Fig.2 , element 238 included profile, identity…) including the biometric information (Paragraph 3 discloses “A different to ascertain a person's identity is through the use of biometrics, including face recognition, retinal and/or iris scanning, fingerprint reading, voice identification and so forth.”) received from the first terminal ( Fig,2, element 232 – proximity sensor and Fig.2 also show element 232- proximity sensor  as a first terminal, and element 230-biometric sensor as a second terminal which they are both detected biometric information such as face recognition and /or retinal/iris data, skeletal data, voice-based identification) that has a level of similarity which is at or above a preset threshold.” (Paragraph 35 discloses: “A proximity sensor 232 collects the proximity data from the proximity device 224 that will be similarly sensed for actual identification (in normal usage, following enrollment).” , it shows that both “ threshold recognition confidence” as cited in paragraph 52 of Smowton, is equivalent to “similarity threshold” in the claim because the evidence as shown in paragraph 35 mentions that a proximity sensor 232 collects the threshold (proximity data) from the proximity device 224 that is similarity sensed for a biometric information (actual identification)); and 
that forms a comparison group for user authentication (Paragraph 54: line 1-7, Paragraph 55: line 2-8; Fig.5: steps 504,506,508,510 show as step 506 obtain subset (form comparison group) and step 508 preform recognition of subset and step 510 show the result which base on proximity data.)
a security module (Fig.1, element 108, processing mechanism) that compares (Paragraph 55, line 2-5, Fig.5, element 506 is querying the local database to find the store data for the subset of candidates) the comparison group and the biometric information which is input from the second terminal unit and thus performs the user authentication (Paragraph 28: line 1-9, Paragraph 29: line 1-4, Paragraph 52: line 1-1-6, Paragraph 53: line 1-7 and Fig 1:  element 108,114,116. Fig.4: steps 408,410,412 disclose the processing mechanism (108) perform user authentication based on biometric data from proximity and biometric sensors)
wherein the second terminal unit receives the biometric information from a user (Fig.4 ,step 404 shows capture biometric data from the biometric sensors) after a predetermined time elapses (Paragraph 50: line 3-10, Paragraph 51: line 1-8 and Fig.4 - step 402 and step 404 shows two terminal is received the input and there is a predetermined time elapse between the two terminals)  from when the biometric information is input into the first terminal unit.(Fig.4 , step 402 shows collect list of IDs via Proximity sensors).
However, Smowton does not specifically disclose the claimed “wherein the second terminal unit receives the biometric information from a user after a predetermined time elapses from when the biometric information is input into the first terminal unit.”
Osaka is the same field of endeavor teach the capability of “wherein the second terminal unit receives the biometric information from a user after a predetermined time elapses from when the biometric information is input into the first terminal unit. (Column 3, paragraph 49-53 and Fig.3 teach the processor will verify after predetermine time period.”)
Therefore, it would have been to one of ordinary skill in the art before the effective filing date to incorporate the verifying function as taught by OSAKA into Smowton’s system in order 

Regarding claim 3, Smowton further discloses the claimed 
wherein the controller (Fig.1, element 108, processing mechanism) compares the first biometric information included in each of the multiple preregistered pieces of user information (Paragraph 36 , line 4-14, Fig.2, element  240 ,  profile database is record the user information), and the biometric information that is input from the first terminal unit and thus forms the comparison group (Paragraph 50: line 3-5, Paragraph 54: line 1-7, Paragraph 55: line 2-8; Fig.5: steps 504,506,508,510 and Fig.4: step 402 disclose the proximity sensor (terminal 1) collect list of IDs. Also, step 506 obtain subset (form comparison group) and step 508 preform recognition of subset and step 510 show the result which based on proximity data.)

Regarding claim 4, Smowton further discloses the claimed
wherein the controller (Fig.1, element 108, processing mechanism) forms the comparison group during the time from when the user's biometric information is input into the first terminal unit to when the user's biometric information is input into the second terminal unit. (Paragraph 50: line 3-5, Paragraph 54: line 1-7, Paragraph 55: line 2-8; Fig.4: steps 402 and 404 and Fig.5: steps 504,506,508,510 shows steps 506 perform authentication when both sensors terminal received as inputs.)

Regarding claim 5, Smowton further discloses the claimed 
(Paragraph 26: line 1-10 and Fig.1- element 104,112 shows users within the proximity sensors range, it will take personal devices biometric information first. After amount of time, the person will move to terminal 2 (biometric sensors)).

Regarding claim 6, Smowton further discloses the claimed
wherein, in a case where the user within the predetermined distance from the second terminal unit moves toward the second terminal unit and where the movement is detected, the first terminal unit receives the biometric information, as an input, from the user (Paragraph 26: line 1-10 and Fig.1- element 104,112 shows a proximity sensor detects the personal device (biometric information) in a predetermined distance from the sensors.)

Regarding claim 7, Smowton further discloses the claimed
wherein, in a case where the user is positioned within the predetermined distance from the second terminal unit, the first terminal unit captures an image of the user (Paragraph 26: line 1-4 and Fig.1- element 104,112 discloses a proximity sensor will detect the personal device (biometric information) in a certain of distance to the person location.)
the controller (Fig.1, element 108, Processing Mechanism) extracts a facial image from the image of the user and forms the comparison 30Docket No. 3130-3058 group using the extracted facial image.(Paragraph 52: line 1-6, Paragraph 53: line 1-7 and  Fig.4: steps 408,410,412  shows step 408 receives the candidate set from service and the candidate set corresponds to who are in proximity and based upon the facial recognition thereof).

Regarding claim 8, Smowton further discloses the claimed
wherein, in a case where the formation of the comparison group is not completed 5during the time from when the user's biometric information is input into the first terminal unit to when the user's biometric information is input into the second terminal unit ( Paragraph 26: line 8-15,Paragraph 50: line 3-5, Paragraph 54: line 1-7, Paragraph 55: line 2-8; Fig.4: steps 402 and 404 and Fig.5: steps 504,506 shows steps 506 perform authentication is not completed when time have passed during the step 402 and 404.) 
the security module (Fig.1, element 108, processing mechanism) compares the user information selected during the time from when the user's biometric information is input into the first terminal unit to when the user's biometric information is input into the second terminal unit, and the biometric information that is 10input into the second terminal unit (Paragraph 28: line 1-9, Paragraph 29: line 1-4, Paragraph 52: line 1-1-6, Paragraph 53: line 1-7 and Fig 1:  element 108,114,116. Fig.4: steps 408,410,412 disclose the processing mechanism (108) perform user authentication base on biometric data from proximity and biometric sensors). and 
then compares the user information selected during the time from when the user's biometric information is input into the second terminal unit to when the formation of the comparison group is completed, and the biometric information that is input into the second terminal unit ( Paragraph 50: line 3-5,Paragraph 51: line 1-10,Paragraph 54: line 1-7,Paragraph 55: line 1-5; Fig.4: steps 402,404,406 and Fig.5: steps 504,506,508,510 shows step 504 queue recognitions task then step506 is obtain the subset (form the comparison group) and step 508 is perform the subset which is biometric information of both terminals).

Regarding claim 9, Smowton teaches/discloses A method for multimodal biometric authentication (Abstract: “a technology by which the identity of a person (e.g., a customer in a commercial transaction) is determinable without active identification effort, via biometric data is obtained without action by the person.”) performed by an electronic device, the device (a system configured to provide biometric-based identification information for a person as shows in Fig.1) comprising:
 first and second terminals each of which includes multiple sensors formed to detect biometric information and which are configured to receive different types of pieces of biometric information, (Paragraph 22: line 2-7, Paragraph 23: line 1-5, Paragraph 24: line 1-3, Paragraph 25: line 1-6, Paragraph 27: line 1-16,Paragraph 35: line 1-11 and Fig.1: element 104: proximity device 104,proximity sensors 112,biometric sensors 110 disclose the technology: two terminal input, and each terminal have multiple sensors to take biometric information. The terminal 1 (proximity sensors (112)) detects the device of the users and an RFID tag which is biometric information, the terminal 2 is (biometric sensors (110) also detect biometric information) respectively, the method comprising: 
selecting one or several pieces of user information from among multiple preregistered pieces of user information using the biometric information which is input from the first terminal unit, ( Paragraph 36 , line 4-14, Fig.2, element  240 ,  profile database is record the user information)  using the biometric information which is 10input from the first terminal unit (Paragraph 50, line 3-12 , Fig.4, step 402 is collecting the IDs of the device of user via proximity sensors);
each of the preregistered pieces of user information (Paragraph 36, line 4-14, Fig.2, element 240, profile database is recording the user information) including first biometric information and second biometric information different in type from the first biometric information; (Paragraph 36: line 1-11 and Fig.2: element 238,240 disclose profile database (240) is record the biometric information from proximity and biometric sensors. The biometrics information is different.)
selects the user information (Fig.2 , element 238 included profile, identity…) including the biometric information (Paragraph 3 discloses “A different to ascertain a person's identity is through the use of biometrics, including face recognition, retinal and/or iris scanning, fingerprint reading, voice identification and so forth.”) received from the first terminal ( Fig,2, element 232 – proximity sensor and Fig.2 also show element 232- proximity sensor  as a first terminal, and element 230-biometric sensor as a second terminal which they are both detected biometric information such as face recognition and /or retinal/iris data, skeletal data, voice-based identification) that has a level of similarity which is at or above a preset threshold.” (Paragraph 35 discloses: “A proximity sensor 232 collects the proximity data from the proximity device 224 that will be similarly sensed for actual identification (in normal usage, following enrollment).” , it shows that both “ threshold recognition confidence” as cited in paragraph 52 of Smowton, is equivalent to “similarity threshold” in the claim because the evidence as shown in paragraph 35 mentions that a proximity sensor 232 collects the threshold (proximity data) from the proximity device 224 that is similarity sensed for a biometric information (actual identification)); and 
Paragraph 54: line 1-7, Paragraph 55: line 2-8; Fig.5: steps 504,506,508,510 show as step 506 obtain subset (form comparison group) and step 508 preform recognition of subset and step 510 show the result which base on proximity data.) and 
comparing (Paragraph 55, line 2-5, Fig.5, element 506 is querying the local database to find the store data for the subset of candidates) the comparison group and the biometric information which is input from the second terminal unit and thus performs the user authentication, (Paragraph 28: line 1-9, Paragraph 29: line 1-4, Paragraph 52: line 1-1-6, Paragraph 53: line 1-7 and Fig 1:  element 108,114,116. Fig.4: steps 408,410,412 disclose the processing mechanism (108) perform user authentication based on biometric data from proximity and biometric sensors)
 wherein the second terminal unit receives the biometric information from a user (Fig.4 ,step 404 shows capture biometric data from the biometric sensors) after a predetermined time elapses (Paragraph 50: line 3-10, Paragraph 51: line 1-8 and Fig.4 - step 402 and step 404 shows two terminal is received the input and there is a predetermined time elapse between the two terminals)  from when the biometric information is input into the first terminal unit.(Fig.4 , step 402 shows collect list of IDs via Proximity sensors).
However, Smowton does not specifically disclose the claimed “wherein the second terminal unit receives the biometric information from a user after a predetermined time elapses from when the biometric information is input into the first terminal unit.”
Osaka is the same field of endeavor teach the capability of “wherein the second terminal unit receives the biometric information from a user after a predetermined time elapses from when the biometric information is input into the first terminal unit. (Column 3, paragraph 49-53 and Fig.3 teach the processor will verify after predetermine time period.”)
Therefore, it would have been to one of ordinary skill in the art before the effective filing date to incorporate the verifying function as taught by OSAKA into Smowton’s system in order to accurately detect the user biometric data.

Relevant Prior Art Directed to State of Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamada(US20120304267) teaches about biometric authentication device and biometric authentication method, however it teaches for one biometric information. 
Sarin (US20170353448) teaches about electronic mechanism to self-authenticate and automate action with two devices associated with the users, however each device is not having predetermined time when they are detecting the input.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

./DUY TRAN/ Examiner, Art Unit 2665                                                                                                                                                                                                       01/24/2022

/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665